Citation Nr: 0924674	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia and gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk










INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1972 , and from September 1986 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent rating for hiatal hernia and GERD, effective July 1, 
2005.  In July 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2008.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
hiatal hernia and GERD, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

By rating decision in February 2008, the RO granted a 10 
percent rating for hiatal hernia and GERD from July 1, 2005, 
effective date of the grant of service connection.  Although 
the RO awarded a higher initial rating during the pendency of 
this appeal, inasmuch as a higher rating is available for 
hiatal hernia and GERD, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim for 
a higher rating remains viable on appeal.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notifications and development actions needed to 
fairly adjudicate the matter on appeal have been 
accomplished.

2.  There is no evidence that the Veteran's hiatal hernia and 
GERD has, at any time since the July 1, 2005, effective date 
of the grant of service connection, been manifested by 
persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hiatal hernia and GERD have not been met.   38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The December 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
After the RO's grant of service connection, and the Veteran's 
disagreement with the initial rating assigned, the Veteran 
was not provided with proper VCAA notice specific to his 
claim for a higher rating.  However, the Board notes that the 
lack of such notice is not shown to prejudice the Veteran. 
 
The criteria for all higher ratings for hiatal hernia and 
GERD were set forth in the February 2008 SOC.  Moreover, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence needed to support his claim for 
a higher rating.  In this regard, in a statement accompanying 
the Veteran's VA Form 9, received in April 2008, the Veteran 
stated that he sought a higher rating for his service-
connected hiatal hernia and GERD based on his contention that 
when viewing all clinical data and separating out subjective 
opinion his disability more closely resembles the 30 percent 
criteria, as opposed to the criteria of his current 10 
percent rating.  The Veteran's letter also referenced the 
specific diagnostic code for hiatal hernia (7346) as well as 
listing and explaining the criteria for the possible ratings.  
These statements demonstrate an awareness of what is 
necessary to support the claim; hence the Board finds that 
any omission in notice provided is harmless because actual 
knowledge of what the evidence must show to support the claim 
for a higher rating is shown.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
hospital records, and the report of an August 2005 VA 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In a letter accompanying his VA Form 9, received in April 
2008, the Veteran essentially contends that his August 2005 
VA examination was inadequate.  The reported findings in the 
examination report are sufficiently detailed with recorded 
history, clinical findings, findings on upper 
gastrointestinal (GI) X-rays, and pertinent diagnosis.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the Veteran's hiatal 
hernia and GERD disability.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

In this case, the RO assigned a 10 percent rating for the 
Veteran's hiatal hernia and GERD, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
rating.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 7399 
apples to unlisted disorders of the digestive system and 
Diagnostic Code 7346 applies to hiatal hernia.  The Board 
notes that no other diagnostic codes are applicable to this 
disability.

Pursuant to Diagnostic Code 7346, a maximum rating of 60 
percent may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A rating of 30 percent may be assigned 
for persistently recurrent gastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substantial arm or shoulder 
pain, productive of considerable impairment of health.  A 
rating of 10 percent (the Veteran's current rating) may be 
assigned with two or more of the symptoms for the 30 percent 
rating, with less severity.

The terms "severe impairment of health" and "considerable 
impairment of health" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
an initial rating greater than 10 percent for the Veteran's 
hiatal hernia and GERD is not warranted at any time since the 
July 1, 2005 effective date of the grant of service 
connection.  

The Veteran was afforded a VA contracted examination in 
August 2005.  The examiner reported the Veteran's history of 
GERD as not affecting general body health or weight, and 
noted that the Veteran did not suffer from difficulty in 
swallowing, heartburn, epigastric pain, reflux, scapular 
pain, nausea or vomiting.  The examiner also noted that the 
Veteran's GERD did not cause any functional impairment.  The 
VA examiner diagnosed the Veteran with hiatal hernia and 
GERD.  Included in the examiner's determination were 
subjective factors and objective factors, specifically the 
findings of upper GI X-rays which showed a moderately sized 
hiatal hernia.  The examiner noted that the Veteran's hiatal 
hernia and GERD did not cause significant anemia or 
malnutrition.  

Also included in the claims file are emergency room records 
from November 2005 and March 2006.  The November 2005 
clinician's report indicated that the Veteran's 
gastrointestinal findings were normal.  In March 2006, the 
clinician noted that the Veteran was experiencing some 
nausea; however, there was no finding of dyspepsia, 
dysphagia, or melena.

In a letter accompanying the Veteran's VA Form 9, received in 
April 2008, the Veteran asserted that his hiatal hernia and 
GERD symptoms include difficulty swallowing during times of 
indigestion, reflux and regurgitation several times per week, 
and pain behind the breastbone.  

Applying the symptoms as described above to the rating 
criteria of Diagnostic Code 7346, the Board finds that at no 
time since July 1, 2005, have the Veteran's symptoms more 
closely approximated the criteria for the higher 30 percent 
rating.  As noted above, a rating of 30 percent requires 
persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.  The Veteran has reported persistently recurrent 
gastric distress, but there is simply no objective evidence 
that the hiatal hernia produces persistent recurrent gastric 
distress or substantial arm and shoulder pain productive of 
considerable impairment of health.  Importantly, the VA 
contracted examiner reported the condition does not affect 
general body health or weight.  Accordingly, the criteria for 
the higher rating are not met. 

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  As the 
Veteran has not asserted his entitlement to an extra-
schedular rating for hiatal hernia and GERD, and such is not 
otherwise raised by the evidence of record, further 
discussion regarding extra-schedular rating is unnecessary.  
See Colayong v. West, 12 Vet. App. 524, 536 (1999).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's hiatal hernia and 
GERD, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for hiatal hernia 
and GERD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


